Per Curiam:
The order appealed from should be reversed, without costs, and the motion granted to the extent of opening the defendant’s default and permitting her to answer upon condition that she pay all costs of the action to date to be taxed; the judgment to stand as security for any recovery the plaintiff may have. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, without costs, motion granted to extent stated in opinion, judgment to stand as security for any recovery plaintiff may have. Settle order on notice.